Citation Nr: 1502764	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  09-18 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 40 percent for service-connected right shoulder (major extremity) adhesive capsulitis, status post arthroscopy and reconstruction (a right shoulder disability).

2.  Entitlement to an increased (compensable) disability rating (or evaluation) for right knee patellofemoral pain syndrome (a right knee disability).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1994 to May 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.

In April 2010, the Veteran testified in a Travel Board hearing.  A copy of the transcript is of record.  Subsequently, that Veterans Law Judge left employment with the Board.  In June 2013, the Veteran was informed of the right to testify at another Board hearing under 38 C.F.R. § 20.717 and was given 30 days to respond.  To date, no response has been received from the Veteran and the Board will proceed with adjudication of the claim.

This case has been repeatedly remanded by the Board for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additional discussions regarding the Agency of Original Jurisdiction's compliance with the Board Remands are included in both the Duties to Notify and Assist and Remand sections below.

This appeal was processed using both the Virtual VA System and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of an increased disability rating for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire increased rating period on appeal, the Veteran's right knee disability manifested pain that resulted in noncompensable limitation of motion; the right knee disability did not manifest ankylosis, recurrent subluxation or lateral instability, dislocated or removal of semilunar cartilage, malunion or non-union of the tibia and fibula with loose motion requiring a brace, or genu recurvatum.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, for the entire increased rating period on appeal, the criteria for a disability rating of 10 percent, but no higher, for right knee patellofemoral pain syndrome have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
 
In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the Veteran was provided notice in June 2007, prior to the adjudication of the claim in October 2007.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, as well as of VA and the Veteran's respective duties for obtaining evidence.  The June 2007 notice letter also informed the Veteran how disability ratings and effective dates are assigned.  Thus, VA satisfied its duties to notify the Veteran.   

VA also satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the electronic file include the Veteran's service treatment records, VA treatment records, Social Security Administration Records, VA examination reports, and lay statements.

VA further satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations in July 2007, October 2010, and July 2014 (pursuant to the July 2014 Board Remand).  These examinations, taken together, are adequate for rating purposes.  The VA examiners reviewed the Veteran's medical history and complaints, and made clinical observations and findings regarding the severity of the disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes); see also Stegall, 11 Vet. App. at 268.  While the claim regarding an increased rating for a right shoulder disability is being remanded due to an inadequacy of a portion of the July 2014 VA examination (discussed in detail in the Remand section below), the fact that one part of a medical examination may be inadequate (or arguably "insufficient") does not render the entire examination "void," particularly dealing with objective test results and the Veteran's lay statements if that part of the medical opinion has actual validity (based on a review of the evidence).  The July 2007, October 2010, and July 2014 VA medical findings and opinions, as a whole, consider all the pertinent evidence of record, to include the statements of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue adjudicated herein (other than an increased rating for a right shoulder disability) has been met.  38 C.F.R. § 3.159(c)(4).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue addressed on the merits in this appeal.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Disability Rating Criteria

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2014).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  

The United States Court of Appeals for Veterans Claims (Court) has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Board has reviewed all the evidence in the Veteran's electronic file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Rating Analysis for a Right Knee Disability

Service connection for a right knee disability was granted in a March 1999 rating decision that assigned a noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  In an October 2007 rating decision, the noncompensable rating for a right knee disability was continued, which gave rise to this appeal.  

While the RO rated the Veteran's right knee disability, diagnosed as patellofemoral pain syndrome, as analogous to Diagnostic Code 5257 for other impairment of the knee, the Board finds that it is most analogous and appropriate to rate the Veteran's right knee disability under Diagnostic Code 5003 for degenerative arthritis, as this code specifically considers pain with noncompensable limitation of motion.

Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Diagnostic Codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a.

The most relevant evidence for this claim consists of the Veteran's lay statements and the VA examinations dated in July 2007, October 2010, and July 2014.  VA treatment records note the Veteran's right knee treatment, but do not include detailed information relevant to the right knee rating analysis under the applicable rating criteria.  Such evidence is located in the VA examination reports.

In July 2007, the Veteran underwent a VA examination of the right knee.  There, the Veteran reported that she would develop pain in the right knee, particularly while going down stairs.  She denied having weakness, stiffness, swelling, heat and redness, instability or giving way, locking, dislocation, or recurrent subluxation.  She reported fatigability and stated that she is capable of walking about two blocks from the house before pain from the knee begins.  Upon physical examination, the VA examiner noted overall normal gait with no observed functional limitations on standing and walking.  There were no callosities, breakdown, or unusual shoe wear pattern that would indicate abnormal weight bearing.  Also, no ankylosis was appreciated.  There was no objective evidence of edema, effusion, instability, weakness, redness, heat, or abnormal movement.  While the Veteran was not able to extend the leg past 45 degrees while supine, she was able to extend the leg fully while lying flat.  There was no reported fatigue, weakness, or incoordination with repetition, and the reported of lack of endurance regarding walking did not additionally limit joint function.

The Veteran was afforded another VA examination of the right knee in October 2010.  At that time, she complained of right knee pain, swelling, stiffness, and weakness.  She also reported that the right knee locks approximately five times per month, takes about 20 minutes to unlock, and buckles about one time per month with no falls.  Although the Veteran reported having flare-ups, the VA examiner noted no additional functional limitations during a flare-up.  The Veteran used a hinged soft knee brace and reported no limitations to sitting, but indicated that after one hour, she needs to stretch the knee.  The Veteran reported no limitations to standing, but walking was limited to about a mile and a half.  Upon physical examination, the right knee revealed no swelling and no redness or warmth.  Tenderness was demonstrated on the lateral joint line.  Flexion was measured at 130 degrees without pain and extension at zero degrees without pain.  There was no additional pain, fatigue, weakness, or lack of coordination with repetitive testing.

In July 2014, pursuant to the July 2014 Board Remand, the Veteran underwent another VA examination of the right knee.  She reported having pain going up and down steps and indicated that she was walking last year when she had braces, which helped with exercise.  She no longer wore the knee brace.  Upon physical examination, the VA examiner indicated no evidence of recurrent subluxation or instability.  X-ray results from 2010 and 2014 were unremarkable and did not reveal degenerative right knee changes.

As discussed above, 38 C.F.R. § 4.59 indicates that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. at 5, the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in a non-arthritis context (as is the case here), the Board should address its applicability.  In the instant case, the Board finds that the Veteran's right knee patellofemoral pain syndrome is manifested by pain upon motion, particularly when going up and down stairs.  Therefore, pursuant to Burton and 38 C.F.R. § 4.59, the Board finds that the Veteran is entitled to a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5003 for the service-connected right knee patellofemoral pain syndrome.

Based on the above, the evidence of record does not establish that the Veteran's right knee disability warrants a rating in excess of 10 percent disabling at any time during the appeal period.  The Board has considered whether a higher increased disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint, in reaching its finding that the Veteran has painful limitation of motion to a noncompensable degree warranting a 10 percent rating under Diagnostic Code 5003 as analogous to arthritis.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  For the entire increased rating period on appeal, the evidence does not show additional functional loss due to pain or weakness, fatigability, incoordination, or pain on movement that would warrant a rating in excess of 10 percent under any other diagnostic code pertaining to the knee.  The July 2007 and October 2010 VA examiners explicitly noted that, with repetitions, the range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.  

The Veteran has reported functional impairments, such as the need to rest after walking a few blocks, and pain when going up and down stairs.  The DeLuca factors go to additional loss of function caused by limitation of motion due to pain, fatigability, and weakness; however, in this case, for the entire appeal period, even with consideration of pain, the limitation of motion is only to a noncompensable degree.  The Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  As such, for the entire period on appeal, the Veteran is already receiving the appropriate compensation for the extent of the limited motion, pain, and functional impairment based on the DeLuca factors derived from 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003.

For the entire appeal period, the evidence also does not show either compensable limitation of motion of extension (10 degrees) or limitation of motion of flexion (45 degrees) to warrant separate compensable ratings for both limitation of extension and limitation of flexion.  See VAOPGCPREC 09-04 (separate ratings may be awarded for compensable limitation of flexion and limitation of extension of the same knee joint).  The Board has additionally considered other Diagnostic Codes to provide the Veteran with the most beneficial disability rating for the right knee disability.  See Schafrath, 1 Vet. App. at 595.  In this regard, as the lay and medical evidence does not show ankylosis, recurrent subluxation or lateral instability, semilunar, dislocated cartilage with frequent episodes of "locking," pain and effusion into the joint, impairment of the tibia and fibula by malunion or nonunion, genu recurvatum, or history of removal of semilunar cartilage, the criteria of Diagnostic Codes 5256, 5257, 5258, 5259, 5262 and 5263 do not apply for any period on appeal.  38 C.F.R. § 4.71a.  While the Veteran reported episodes of locking, the evidence does not reveal semilunar, dislocated cartilage or effusion into the joint.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of the right knee disability.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  With respect to this issue, the competent medical evidence offering detailed, specific, specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent findings and measures of limitation of motion for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay statements, including those pertaining to the DeLuca factors, such as pain, fatigue, weakness, or lack of endurance, have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent knee disability symptoms and functional limitations.  In short, the Board finds that a 10 percent rating, but no higher, is warranted for the right knee disability for the entire rating period on appeal.

The Board does not find evidence that the rating assigned for the right knee disability should be increased for any other period based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation in excess of 10 percent during any time within the period on appeal.  The findings of more serious impairment were first found in July 2007 during the VA examination.  See Hart, 21 Vet. App. at 509.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for an increased rating in excess of 10 percent for a right knee disability, for any period.  

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted for any period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

The Board finds that the symptomatology and impairment caused by the Veteran's right knee disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Codes 5256-5263, specifically provide for disability ratings based on limitation of motion that is noncompensable, including limitation of motion due to pain and other limiting factors.  See 38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263; see also DeLuca at 202.  In this case, considering the lay and medical evidence, the right knee disability has been manifested by pain and noncompensable limitation of motion; these findings and symptoms are contemplated by the schedular rating criteria.  The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).

The Board further considered the Veteran's functional limitations of locking of the knees and limitations in ambulation, including walking, related to limitation of motion.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms while walking and standing, on her occupation, and daily life.  In the absence of exceptional factors associated with a right knee disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Also, in this regard, the Veteran is already in receipt of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), which is another form of extraschedular rating with different criteria; as such, it is not part of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

For the entire increased rating period, a 10 percent disability rating, but no higher, for service-connected right knee patellofemoral pain syndrome is granted.


REMAND

Increased Rating for a Right Shoulder Disability

Another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of an increased disability rating for a right shoulder disability.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).

In July 2014, the Veteran underwent a VA neurological examination pursuant to the July 2014 Board Remand.  Specifically, the VA examiner was instructed to describe all neurological manifestations and symptomatology associated with the service-connected right shoulder disability.  In the July 2014 VA examination report, the VA examiner indicated that there was no electrodiagnostic evidence of cervical radiculopathy or brachial plexopathy in the right arm; however, the VA examiner also noted that the Veteran had moderate, incomplete paralysis of the right ulnar nerve manifested by decreased sensation testing for light touch of the right hands/fingers, severe pain and mild numbness of the right upper extremity, and abnormal muscle strength testing of right elbow flexion and extension, right wrist flexion and extension, right grip, and right pinch.  While the VA examiner concluded that there is no objective evidence for a neuropathy or radiculopathy
of the right arm, she did not explain the objective findings upon testing of moderate, incomplete paralysis of the right ulnar nerve, and objective evidence of decreased sensation testing for light touch of the right hands/fingers, severe pain and mild numbness of the right upper extremity, and abnormal muscle strength testing.

In addition, the VA examiner opined that the right arm pain is as likely as not due to holding the elbow in a flexed position per discussion with a VA Attending Neurologist.  The VA examiner opined that it is less likely that the flexed elbow would benefit the reported shoulder pain.  The VA examiner also opined that the current right arm pain as likely as not is the result of an ulnar neuropathy due to the Veteran's constant right elbow flexion, which is unlikely related to the service-connected right shoulder disability.  The VA examiner again noted that the Veteran had an ulnar neuropathy despite the earlier finding of no objective evidence for a neuropathy or radiculopathy of the right arm.  The VA examiner also did not provide a rationale or explanation for the conclusion that the constant right elbow flexion is not related to the service-connected right shoulder disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (an adequate medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion).

To assist in resolving the internal inconsistency within the July 2014 VA examination report and to adequately address the requested opinions, an addendum medical opinion should be obtained.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall at 271; D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Additionally, where VA provides a veteran an examination for rating purposes, the examination must be adequate.  Barr, 21 Vet. App. at 303.

Accordingly, the issue of an increased disability rating for a right shoulder disability is REMANDED for the following actions:

1. Refer the case to an appropriate VA examiner (other than the physician assistant who provided the July 2014 VA examination and medical opinion) for medical opinion(s) to address the service-connected right shoulder disability.  A physician with expertise in neurosurgery is preferred but not required.  The relevant documents in the claims file should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to provide reliable opinions, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

The VA examiner should offer the following findings and opinions:

a) Diagnose any neurological abnormalities of the right upper extremity, to include, but not limited to, right ulnar neuropathy, associated with the service-connected right shoulder disability.  Identify any affected nerve, and state the severity of the impairment of the nerve affected.  If the Veteran does not have a diagnosed neurological abnormality of the right upper extremity, the VA examiner should so state.

b) If a neurological disorder of the right upper extremity is diagnosed, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any right upper extremity neurological disorder is caused or aggravated by the service-connected right shoulder disability.

In rendering the opinions requested, address and discuss the significance, if any, of the Veteran's constant right elbow flexion.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claim for an increased disability rating for a right shoulder disability in light of all the evidence of record.  If the determination remains adverse to the Veteran, she and her representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


